Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 1 of 33 PageID #: 1988




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY, et al., individually
  and on behalf of a class of all persons
  and entities similarly situated,

                 Plaintiffs,

  v.                                                           Case No. 5:17-CV-00179

  DIRECTV, LLC,

  And

  ACI COMMUNICATIONS, et al.,

                 Defendants.

                  PERFECTVISION MANUFACTURING, INC.’S ANSWER TO
                            THIRD AMENDED COMPLAINT

         PerfectVision Manufacturing, Inc., through its undersigned counsel of record, files this

  Answer to the Third Amended Complaint. In specific response to the allegations in the Third

  Amended Complaint, PerfectVision states as follows:

         1.      In response to paragraph 1 of the Second Amended Complaint, PerfectVision

  admits that the Federal Trade Commission issued a Biennial Report to Congress in December

  2017 and that the Report speaks for itself.

         2.      Paragraph 2 of the Second Amended Complaint states legal conclusions to which

  no response is necessary. To the extent a response is deemed necessary, PerfectVision is without

  sufficient knowledge or information at this time to admit or deny the allegations contained within

  paragraph 2.

         3.       In response to paragraph 3 of the Second Amended Complaint, PerfectVision

  denies that it has engaged in illegal telemarketing or violations of the TCPA. PerfectVision is
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 2 of 33 PageID #: 1989




  without sufficient knowledge or information at this time to admit or deny the remaining

  allegations contained within paragraph 3.

          4.      In response to paragraph 4 of the Second Amended Complaint, PerfectVision

  denies that it has engaged in illegal telemarketing or violations of the TCPA. PerfectVision is

  without sufficient knowledge or information at this time to admit or deny the remaining

  allegations contained within paragraph 4.

          5.      In response to paragraph 5 of the Second Amended Complaint, PerfectVision

  denies that it has engaged in illegal telemarketing or violations of the TCPA. PerfectVision is

  without sufficient knowledge or information at this time to admit or deny the remaining

  allegations contained within paragraph 5.

          6.      Paragraph 6 of the Second Amended Complaint states legal conclusions to which

  no response is necessary. To the extent a response is deemed necessary, PerfectVision denies that

  it attempted to shirk its responsibility under any set of laws, and that it is liable to plaintiffs under

  the TCPA; it is without sufficient knowledge or information at this time to admit or deny the

  remaining allegations contained within paragraph 6.

          7.      Paragraph 7 of the Second Amended Complaint states legal conclusions to which

  no response is necessary. To the extent a response is deemed necessary, PerfectVision denies that

  it violated the TCPA or any other law for its own or another party’s benefit, that it placed illegal

  calls, that it invaded any plaintiff’s privacy, or that it engaged in unwanted telemarketing. It is

  without sufficient knowledge or information at this time to admit or deny the remaining

  allegations contained within paragraph 7.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 3 of 33 PageID #: 1990




         8.      In response to paragraph 8 of the Second Amended Complaint, PerfectVision

  denies that it made illegal telemarketing calls. It is without sufficient knowledge or information

  at this time to admit or deny the remaining allegations contained within paragraph 8.

         9.      In response to paragraph 9 of the Second Amended Complaint, PerfectVision

  denies that it violated the law. It is without sufficient knowledge or information at this time to

  admit or deny the remaining allegations contained within paragraph 9.

         10.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 10.

         11.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 11.

         12.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 12.

         13.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 13.

         14.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 14.

         15.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 15.

         16.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 16.

         17.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 17.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 4 of 33 PageID #: 1991




         18.     Paragraph 18 states legal conclusions to which no response is necessary. To the

  extent a response is deemed necessary, PerfectVision is without sufficient knowledge or

  information at this time to admit or deny the allegations contained within paragraph 18.

         19.     Paragraph 19 states legal conclusions to which no response is necessary. To the

  extent a response is deemed necessary, PerfectVision is without sufficient knowledge or

  information at this time to admit or deny the allegations contained within paragraph 19.

         20.     In response to paragraph 20, PerfectVision admits that paragraph 20 states a

  portion of the Telephone Consumer Protection Act of 1991 (TCPA), and that the TCPA speaks

  for itself. PerfectVision is without sufficient knowledge or information at this time to admit or

  deny the remaining allegations contained within paragraph 20.

         21.     In response to paragraph 21, PerfectVision admits that the TCPA created the

  National Do Not Call Registry, and that a consumer may add a telephone number to the Registry

  to indicate her desire not to receive telephone solicitations. PerfectVision is without sufficient

  knowledge or information at this time to admit or deny the remaining allegations contained

  within paragraph 21.

         22.     In response to paragraph 22, PerfectVision admits that the TCPA and its

  implementing regulations prohibit the initiation of telephone solicitations to residential telephone

  subscribers, and that the TCPA and its implementing regulations speak for themselves.

         23.     In response to paragraph 41, PerfectVision admits that the TCPA and its

  implementing regulations prohibit, among other things, a person from making calls to cellular

  telephone lines using an “automatic telephone dialing system” or to make calls to initiate calls to

  a residential telephone line using an artificial or prerecorded voice, without the recipient’s
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 5 of 33 PageID #: 1992




  express consent, unless the call is exempt. PefectVision also states affirmatively that the TCPA,

  its implementing regulations, and the cases interpreting them speak for themselves.

         24.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 24.

         25.     In response to paragraph 25, PerfectVision admits that portions of the language of

  paragraph 25 are quoted from the referenced Declaratory Ruling, but PerfectVision denies that

  the quoted language is entirely quoted from the paragraph cited.

         26.     Paragraph 26 states legal conclusions to which no response is necessary. To the

  extent a response is deemed necessary, PerfectVision admits that in the referenced court

  decision, the U.S. District Court for the District of Maryland concluded that if a corporate officer

  “directly participated in or authorized the statutory violations, they may be personally liable

  under the TCPA.”

         27.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 27.

         28.     In response to paragraph 28, PerfectVision denies that it made illegal

  telemarketing calls. PerfectVision is without sufficient knowledge or information at this time to

  admit or deny the remaining allegations contained within paragraph 28.

         29.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 29, including the allegations contained within

  the chart pasted within paragraph 29.

         30.     PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 30.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 6 of 33 PageID #: 1993




         31.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 31.

         32.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 32.

         33.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 33.

         34.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 34.

         35.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 35.

         36.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 36.

         37.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 37.

         38.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 38.

         39.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 39.

         40.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 40.

         41.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 41.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 7 of 33 PageID #: 1994




         42.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 42.

         43.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 43.

         44.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 44.

         45.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 45.

         46.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 46.

         47.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 47.

         48.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 48.

         49.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 49.

         50.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 50.

         51.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 51.

         52.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 52.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 8 of 33 PageID #: 1995




         53.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 53.

         54.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 54.

         55.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 55.

         56.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 56.

         57.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 57.

         58.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 58.

         59.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 59.

         60.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 60.

         61.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 61.

         62.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 62.

         63.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 63.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 9 of 33 PageID #: 1996




         64.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 64.

         65.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 65.

         66.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 66.

         67.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 67.

         68.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 68.

         69.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 69.

         70.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 70.

         71.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 71.

         72.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 72.

         73.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 73.

         74.    PerfectVision is without sufficient knowledge or information at this time to admit

  or deny the allegations contained within paragraph 74.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 10 of 33 PageID #: 1997




          75.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 75.

          76.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 76.

          77.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 77.

          78.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 78.

          79.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 79.

          80.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 80.

          81.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 81.

          82.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 82.

          83.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 83.

          84.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 84.

          85.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 85.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 11 of 33 PageID #: 1998




          86.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 86.

          87.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 87.

          88.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 88.

          89.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 89.

          90.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 90.

          91.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 91.

          92.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 92.

          93.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 93.

          94.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 94.

          95.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 95.

          96.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 96.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 12 of 33 PageID #: 1999




          97.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 97.

          98.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 98.

          99.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 99.

          100.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 100.

          101.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 101.

          102.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 102.

          103.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 103.

          104.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 104.

          105.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 105.

          106.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 106.

          107.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 107.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 13 of 33 PageID #: 2000




          108.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 108.

          109.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 109.

          110.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 110.

          111.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 111.

          112.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 112.

          113.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 113.

          114.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 114.

          115.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 115.

          116.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 116.

          117.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 117.

          118.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 118.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 14 of 33 PageID #: 2001




          119.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 119.

          120.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 120.

          121.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 121.

          122.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 122.

          123.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 123.

          124.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 124.

          125.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 125.

          126.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 126.

          127.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 127.

          128.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 128.

          129.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 129.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 15 of 33 PageID #: 2002




          130.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 130.

          131.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 131.

          132.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 132.

          133.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 133.

          134.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 134.

          135.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 135.

          136.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 136.

          137.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 137.

          138.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 138.

          139.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 139.

          140.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 140.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 16 of 33 PageID #: 2003




          141.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 141.

          142.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 142.

          143.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 143.

          144.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 144.

          145.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 145.

          146.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 146.

          147.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 147.

          148.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 148.

          149.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 149.

          150.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 150.

          151.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 151.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 17 of 33 PageID #: 2004




          152.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 152.

          153.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 153.

          154.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 154.

          155.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 155.

          156.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 156.

          157.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 157.

          158.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 158.

          159.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 159.

          160.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 160.

          161.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 161.

          162.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 162.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 18 of 33 PageID #: 2005




          163.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 163.

          164.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 164.

          165.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 165.

          166.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 166.

          167.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 167.

          168.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 168.

          169.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 169.

          170.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 170.

          171.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 171.

          172.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 172.

          173.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 173.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 19 of 33 PageID #: 2006




          174.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 174.

          175.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 175.

          176.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 176.

          177.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 177.

          178.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 178.

          179.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 179.

          180.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 196.

          181.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 181.

          182.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 182.

          183.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 183.

          184.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 184.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 20 of 33 PageID #: 2007




          185.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 185.

          186.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 186.

          187.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 187.

          188.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 188.

          189.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 189.

          190.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 190.

          191.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 191.

          192.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 192.

          193.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 193.

          194.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 194.

          195.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 195.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 21 of 33 PageID #: 2008




          196.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 196.

          197.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 197.

          198.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 198.

          199.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 199.

          200.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 200.

          201.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 201.

          202.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 202.

          203.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 203.

          204.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 204.

          205.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 205.

          206.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 206.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 22 of 33 PageID #: 2009




          207.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 207.

          208.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 208.

          209.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 209.

          210.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 210.

          211.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 211.

          212.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 212.

          213.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 213.

          214.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 214.

          215.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 215.

          216.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 216.

          217.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 217.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 23 of 33 PageID #: 2010




          218.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 218.

          219.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 219.

          220.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 220.

          221.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 221.

          222.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 222.

          223.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 223.

          224.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 224.

          225.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 225.

          226.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 226.

          227.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 227.

          228.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 228.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 24 of 33 PageID #: 2011




          229.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 229.

          230.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 230.

          231.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 231.

          232.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 232.

          233.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 233.

          234.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 234.

          235.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 235.

          236.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 236.

          237.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 237.

          238.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 238.

          239.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 239.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 25 of 33 PageID #: 2012




          240.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 240.

          241.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 241.

          242.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 242.

          243.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 243.

          244.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 244.

          245.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 245.

          246.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 246.

          247.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 247.

          248.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 248.

          249.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 249.

          250.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 250.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 26 of 33 PageID #: 2013




          251.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 251.

          252.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 252.

          253.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 253.

          254.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 254.

          255.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 255.

          256.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 256.

          257.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 257.

          258.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 258.

          259.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 259.

          260.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 260.

          261.   PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 261.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 27 of 33 PageID #: 2014




          262.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 262.

          263.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 263.

          264.    In response to paragraph 264, PerfectVision denies that it violated the TCPA;

   PerfectVision is without sufficient knowledge or information at this time to admit or deny the

   remaining allegations contained within paragraph 264.

          265.    In response to paragraph 265, PerfectVision denies that it engaged in illegal

   telemarketing; PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the remaining allegations contained within paragraph 265.

          266.    PerfectVision admits the allegations contained within paragraph 266.

          267.    PerfectVision admits the allegations contained within paragraph 267.

          268.    PerfectVision denies that it engaged in illegal telemarketing practices;

   PerfectVision is without sufficient knowledge or information at this time to admit or deny the

   remaining allegations contained within paragraph 268.

          269.    In response to paragraph 269, PerfectVision admits that the United States filed a

   complaint against DirecTV, among others, on April 16, 2009. PerfectVision is without sufficient

   knowledge or information at this time to admit or deny the remaining allegations contained

   within paragraph 269.

          270.    In response to paragraph 270, PerfectVision states that the Complaints speak for

   themselves. PerfectVision is without sufficient knowledge or information at this time to admit or

   deny the remaining allegations contained within paragraph 270.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 28 of 33 PageID #: 2015




          271.      In response to paragraph 271, PerfectVision admits that the United States and

   DirecTV entered into a Stipulated Judgment and Order for Permanent Injunction on April 23,

   2009, and that the Stipulated Judgment contains, among other things, the terms stated in

   paragraph 271.

          272.      PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 272.

          273.      In response to paragraph 273, PerfectVision denies that it violated the TCPA;

   PerfectVision is without sufficient knowledge or information at this time to admit or deny the

   remaining allegations contained within paragraph 273.

          274.      In response to paragraph 274, PerfectVision denies that there is a class or that

   Plaintiffs have met the requirements to establish that there is a class of plaintiffs to bring claims

   against PerfectVision. PerfectVision is without sufficient knowledge or information at this time

   to admit or deny the remaining allegations contained within paragraph 274.

          275.      In response to paragraph 275, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 275.

          276.      In response to paragraph 276, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 276.

          277.      In response to paragraph 277, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 277.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 29 of 33 PageID #: 2016




          278.    In response to paragraph 278, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 278.

          279.    In response to paragraph 279, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 279.

          280.    In response to paragraph 280, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 280.

          281.    In response to paragraph 281, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 281.

          282.    In response to paragraph 282, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 282.

          283.    In response to paragraph 283, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 283.

          284.    In response to paragraph 284, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 284.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 30 of 33 PageID #: 2017




          285.    In response to paragraph 285, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 285.

          286.    PerfectVision is without sufficient knowledge or information at this time to admit

   or deny the allegations contained within paragraph 286.

                                              Count One

          287.    In response to paragraph 287, PerfectVision incorporates by reference and

   realleges each of paragraphs 1-286 of this Answer as if stated fully herein.

          288.    In response to paragraph 288, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 288.

          289.    In response to paragraph 289, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 289.

                                              Count Two

          290.    In response to paragraph 290, PerfectVision incorporates by reference and

   realleges each of paragraphs 1-289 of this Answer as if stated fully herein.

          291.    In response to paragraph 291, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 291.

          292.    In response to paragraph 292, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 292.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 31 of 33 PageID #: 2018




                                               Count Three

          293.    In response to paragraph 293, PerfectVision incorporates by reference and

   realleges each of paragraphs 1-292 of this Answer as if stated fully herein.

          294.    In response to paragraph 294, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 294.

          295.    In response to paragraph 295, PerfectVision denies the allegations insofar as they

   are directed at PerfectVision. PerfectVision is without sufficient knowledge or information at

   this time to admit or deny the remaining allegations contained within paragraph 295.

          311.    PerfectVision denies each and every allegation of the Third Amended Complaint

   not specifically addressed herein.

          312.    PerfectVision denies that the Plaintiffs are entitled to the relief sought in the Third

   Amended Complaint, including that within the unnumbered paragraph labeled “Relief Sought”

   or to any relief against PerfectVision.

                                               First Defense

          The Third Amended Complaint fails to state a claim against PerfectVision upon which

   relief may be granted.

                                             Second Defense

          Plaintiffs, or members of the class that Plaintiffs seek to represent, may have expressly

   consented to receive calls.

                                              Third Defense

          PerfectVision may have had a good faith basis to believe that Plaintiffs, or members of

   the class that Plaintiffs seek to represent, expressly consented to receive calls.
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 32 of 33 PageID #: 2019




                                            Fourth Defense

          Plaintiffs’ claims, or the claims of the class members they seek to represent, may be

   barred because any calls may have been in error and PerfectVision has in place routine business

   practices to comply with do-not-call rules.

                                              Fifth Defense

          Plaintiffs’ claims, or the claims of the class members they seek to represent, may be

   barred because PerfectVision has an established business relationship or personal relationship

   with them.

                                             Sixth Defense

          This Court may lack personal jurisdiction over PerfectVision Manufacturing with respect

   to the claims of the plaintiffs or the class members they seek to represent.



                                                 PERFECTVISION MANUFACTURING, INC.
                                                 By Counsel,


                                                        /s/ Jacob A. Manning
                                                 Denise D. Pentino (W. Va. Bar No. 6620)
                                                 Jacob A. Manning (W. Va. Bar No. 9694)
                                                 Dinsmore & Shohl LLP
                                                 2100 Market Street
                                                 Wheeling, WV 26003
                                                 (304) 230-1700
                                                 (304) 230-1610 (facsimile)
                                                 denise.pentino@dinsmore.com
                                                 jacob.manning@dinsmore.com
Case 5:17-cv-00179-JPB-JPM Document 182 Filed 10/23/20 Page 33 of 33 PageID #: 2020




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA

   DIANA MEY, et al., individually
   and on behalf of a class of all persons
   and entities similarly situated,

                  Plaintiffs,

   v.                                                          Case No. 5:17-CV-00179

   DIRECTV, LLC,

   And

   ACI COMMUNICATIONS, et al.,

                  Defendants.
                                     CERTIFICATE OF SERVICE

          This is to confirm that a copy of the foregoing Answer was electronically filed on October

   23, 2020. Notice of this filing will be sent to all parties by operation of the Court’s electronic

   filing system, and the filing may be accessed through that system.



                                                             /s/ Jacob A. Manning
                                                       Jacob A. Manning
